 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA

vs.

JEROME ROBERTS,
a/k/a “Righteous,”
a/k/a “Lee,”

DAVID ANTONIO,

a/k/a “Papi,”

a/k/a “Pop,”

a/k/a “Victor Arias,”
a/k/a “Santiago Ramirez,’

OMAR COUNCIL,

a/k/a “Stacks,”

a/k/a “O,”

a/k/a “Y-O,”

a/k/a “Snow,”
BRIAN PHELPS,

a/k/a “B,”

a/k/a “B-Money,”

TIMOTHY WIMBUSH,
a/k/a “Young Money,”

TAQUAN WILLIAMS,
a/k/a “Trip,”

JUBRI WEST,

DENNIS CHESTON, JR.,
a/k/a “Beans,” and

WAYNE K. BUSH

9

-02
Criminal No. 19-134 (FLW)

CONTINUANCE ORDER

 

 

This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey

(by J. Brendan Day and Alexander Ramey, Assistant United States Attorneys), and

defendant Jerome Roberts (by David Simon, Esq.), for an order granting a

continuance of the proceedings in the above-captioned matter from the date of this

order through February 28, 2020; and three prior continuances having been
granted by the Court; and the defendant being aware that he has the right to a trial
within seventy (70) days of the second superseding indictment filed in this case,
pursuant to Title 18, United States Code, Section 3161(c)(1); and the defendant
having waived such right and consented to the continuance; and for good and
sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be continued for
the following reasons:

(1) The parties would like additional time to continue discussing a plea
agreement, which would render a trial as to this defendant unnecessary;

(2) The defendant and his counsel require additional time to review discovery,
which is extensive in this case, and prepare and file appropriate motions, and
otherwise prepare for trial; and

(3) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends of
justice served by granting the continuance outweigh the best interest of the public
and the defendant in a speedy trial.

WHEREFORE, it is on this.” day of November, 2019,

ORDERED that the proceedings scheduled in the above-captioned matter are
continued from the date of this Order through and including February 28, 2020;

IT IS FURTHER ORDERED that the period from the date of this Order
through and including February 28, 2020, shall be excludable in computing time

under the Speedy Trial Act of 1974.
= LY Luf

Hionon fate FRSA /, WOLFSON
CHIEF UNITED STATES DISTRICT JUDGE

Form and entry consented to:

David Simon, Esq.

 

  

ee a,
YJerome Roberts
Def

 

 
      
 
 

t-

J. Brendan Day
Alexander Ramey
Assistant United States Attorneys

    

 
